Exhibit 10.1

 

EXECUTION VERSION

 

 

$3,000,000,000

 

364-DAY TERM LOAN CREDIT AGREEMENT

 

Dated as of May 17, 2018

 

among

 

ABBVIE INC.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01. Certain Defined Terms

5

Section 1.02. Computation of Time Periods

21

Section 1.03. Accounting Terms

21

Section 1.04. Terms Generally

21

 

 

ARTICLE 2

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

Section 2.01. The Advances

22

Section 2.02. Making the Advances

22

Section 2.03. Fees

24

Section 2.04. Termination or Reduction of the Commitments

24

Section 2.05. Repayment of Advances

24

Section 2.06. Interest on Advances

24

Section 2.07. Interest Rate Determination

25

Section 2.08. Optional Conversion of Advances

27

Section 2.09. Optional Prepayments of Advances

28

Section 2.10. Increased Costs

28

Section 2.11. Illegality

29

Section 2.12. Payments and Computations

30

Section 2.13. Taxes

31

Section 2.14. Sharing of Payments, Etc.

35

Section 2.15. Use of Proceeds

35

Section 2.16. Evidence of Debt

35

Section 2.17. Defaulting Lenders

36

Section 2.18. Mitigation

37

 

 

ARTICLE 3

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

Section 3.01. Conditions Precedent to Effective Date

38

Section 3.02. Conditions Precedent to Closing Date

39

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01. Representations and Warranties

40

 

--------------------------------------------------------------------------------


 

ARTICLE 5

 

COVENANTS

 

 

 

Section 5.01. Affirmative Covenants

44

Section 5.02. Negative Covenants

48

Section 5.03. Financial Covenant

50

 

 

ARTICLE 6

 

EVENTS OF DEFAULT

 

 

 

Section 6.01. Events of Default

50

 

 

ARTICLE 7

 

THE AGENTS

 

 

 

Section 7.01. Authorization and Action

52

Section 7.02. Administrative Agent Individually

53

Section 7.03. Duties of Administrative Agent; Exculpatory Provisions

53

Section 7.04. Reliance by Administrative Agent

54

Section 7.05. Delegation of Duties

54

Section 7.06. Resignation of Administrative Agent

55

Section 7.07. Non-Reliance on Administrative Agent and Other Lenders

56

Section 7.08. Indemnification

56

Section 7.09. Other Agents

56

Section 7.10. ERISA

57

 

 

ARTICLE 8

 

MISCELLANEOUS

 

 

 

Section 8.01. Amendments, Etc.

59

Section 8.02. Notices, Etc.

59

Section 8.03. No Waiver; Remedies

61

Section 8.04. Costs and Expenses

62

Section 8.05. Right of Setoff

64

Section 8.06. Binding Effect

64

Section 8.07. Assignments and Participations

64

Section 8.08. Confidentiality

69

Section 8.09. Governing Law

70

Section 8.10. Execution in Counterparts

70

Section 8.11. Jurisdiction, Etc.

70

Section 8.12. Patriot Act Notice

70

Section 8.13. No Advisory or Fiduciary Responsibility

71

Section 8.14. Waiver of Jury Trial

71

Section 8.15. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

71

Section 8.16. Nonreliance

72

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

-

 

Commitments

Schedule II

 

-

 

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

 

-

 

Legal Proceedings

Schedule 5.01(h)

 

-

 

Affiliate Transactions

 

EXHIBITS

 

Exhibit A

 

-

 

Form of Notice of Borrowing

Exhibit B

 

-

 

Form of Assignment and Acceptance

 

4

--------------------------------------------------------------------------------


 

364-DAY TERM LOAN CREDIT AGREEMENT

 

This 364-Day Term Loan Credit Agreement (this “Agreement”) dated as of May 17,
2018 is among AbbVie Inc., a corporation existing under the laws of the State of
Delaware (the “Borrower”), the Lenders (as defined below) that are parties
hereto, and Bank of America, N.A., as administrative agent (together with any
successor thereto appointed pursuant to Article 7, the “Administrative Agent”)
for the Lenders.

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.                          Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

“AbbVie” means AbbVie Inc.

 

“Administrative Agent” has the meaning specified in the introduction hereto.

 

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
date hereof, among Bank of America, N.A., JPMorgan Chase Bank, N.A. and the
Borrower, as it may be amended, supplement or otherwise modified from time to
time.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 8.02(c).

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

--------------------------------------------------------------------------------


 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(c).

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, at any date, with respect to each Advance that is a
(i) Eurocurrency Advance, 0.875% per annum and (ii) Base Rate Advance, 0.000%
per annum.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America, N.A. as
its “prime rate,” and (c) the Eurocurrency Rate on such day (or, if such day is
not a Business Day, the next preceding Business Day) for a deposit with a
maturity of one month plus 1%. The “prime rate” is a rate set by Bank of
America, N.A. based upon various factors including Bank of America, N.A.’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

 

6

--------------------------------------------------------------------------------


 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Persons whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt for money
borrowed represented by notes, bonds, debentures or other similar evidences of
Debt for money borrowed.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago or London and any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurocurrency market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 has been satisfied (or waived in accordance with Section 8.01);
provided that such date shall be on or before June 30, 2018.

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof. The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto, or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.04. As of
the Effective Date, the aggregate amount of the Commitments is $3,000,000,000,
as such amount may be reduced in accordance with Section 2.04 or 6.01.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated

 

7

--------------------------------------------------------------------------------


 

net income: (a) Consolidated Interest Expense, (b) the provision for Federal,
state, local and foreign taxes based on income, profits, revenue, business
activities, capital or similar measures payable by the Borrower and its
Subsidiaries in each case, as set forth on the financial statements of the
Consolidated Group, (c) depreciation and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
nonrecurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions or any issuance of
Debt or equity, acquisitions, investments, restructuring activities, asset sales
or divestitures permitted hereunder, whether or not successful), (h) minority
interest expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. In addition, in the
event that the Borrower or any of its Subsidiaries acquired or disposed of any
Person, business unit or line of business or made any investment during the
relevant period, Consolidated EBITDA will be determined giving pro forma effect
to such acquisition, disposition or investment as if such acquisition,
disposition or investment and any related incurrence or repayment of Debt had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition, disposition or investment other than cost savings permitted to be
included under Regulation S-X of the Securities and Exchange Commission.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person or line of business during the relevant
period, Consolidated Interest Expense will be determined giving pro forma effect
to any incurrence or repayment of Debt related to such acquisition or
disposition as if such incurrence or repayment of Debt had occurred on the first
day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most

 

8

--------------------------------------------------------------------------------


 

recently furnished to the Lenders pursuant to Section 5.01(i)(ii) prior to the
time as of which Consolidated Net Assets shall be determined.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Borrower and its Subsidiaries determined on a
Consolidated basis as of such date.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article 6 that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.06(b).

 

9

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (A) the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
governmental authority or (B) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian or custodian or similar official by a
governmental authority under or based on the law of the country where such
Person is organized if the applicable law of such jurisdiction requires that
such appointment not be publicly disclosed, in any such case, where such
ownership or action, as applicable, does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding as to
such Lender absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

10

--------------------------------------------------------------------------------


 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 8.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and any other
Person approved by the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by one or more Persons publicly identified on the most current
list of

 

11

--------------------------------------------------------------------------------


 

“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing ((ii) (A) and
(B) collectively, “Sanctions”) or (iii) resides, is organized or chartered, or
has a place of business in a country or territory that is the subject of a
Sanctions program administered by OFAC that prohibits dealing with the
government of such country or territory (unless such Person has an appropriate
license to transact business in such country or territory or otherwise is
permitted to reside, be organized or chartered or maintain a place of business
in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

12

--------------------------------------------------------------------------------


 

“ERISA Event” means:

 

(a)                                 (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA 
are being met with a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days;

 

(b)                                 the application for a minimum funding waiver
with respect to a Plan;

 

(c)                                  the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

(d)                                 the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA;

 

(e)                                  the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                   the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or

 

(g)                                  the institution by the PBGC of proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could reasonably
constitute grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, subject to the implementation of a LIBOR Successor Rate
pursuant to the terms of this Agreement, the London interbank offered rate
(“LIBOR”) as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent from time to time) (such rate, as so published, the “LIBOR
Screen Rate”) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided that if such rate is not available, the
Eurocurrency Rate shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
London interbank market for the offering of deposits in the applicable currency
for such Interest Period, in each case as of 11:00 A.M., London time on the
Quotation Day.

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.13(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary,

 

14

--------------------------------------------------------------------------------


 

to a whole multiple of 1/100 of 1%) charged to Bank of America, N.A. on such day
on such transactions as determined by the Administrative Agent.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and any other chemicals, materials or
substances designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (Chicago time) on the third Business Day prior to the first day
of such Interest Period (or, at such later time as the Administrative Agent, in
its reasonable discretion, may agree to), select; provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period that ends after the Maturity Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurocurrency Rate Advances comprising part of the same Borrowing shall be of
the same duration (it being understood that the Borrower shall be permitted to
make multiple Borrowings consisting of Eurocurrency Rate Advances on the same
date, each of which may be of different durations);

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day; provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the

 

15

--------------------------------------------------------------------------------


 

next succeeding calendar month, the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07(a), (b) and
(c).

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.07(e).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent or any Lender under this
Agreement,

 

16

--------------------------------------------------------------------------------


 

taken as a whole, or (c) the ability of the Borrower to perform its payment
obligations under this Agreement.

 

“Maturity Date” means the date that is 364 calendar days following the Closing
Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and employees of at least one Person other than
the Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could reasonably have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice” has the meaning specified in Section 8.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

17

--------------------------------------------------------------------------------


 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01.

 

“Prepayment Minimum” means $50,000,000.

 

“Prepayment Multiple” means $5,000,000.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of earnings, equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years ended on December 31, 2015,
December 31, 2016 and December 31, 2017 and (b) unaudited consolidated balance
sheets and related statements of earnings, equity and cash flows of the Borrower
and its Subsidiaries for the fiscal quarter ended March 31, 2018.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Effective Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

18

--------------------------------------------------------------------------------


 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Quotation Day” means with respect to any Interest Period, two Business Days
prior to the first day of such Interest Period, unless market practice differs
in the London interbank market for the Dollar, in which case the Quotation Day
shall be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day shall be the last of those days).

 

“Reference Banks” means such banks (which shall not be less than two nor more
than four) that are leading dealers in the relevant market as may be appointed
by the Administrative Agent (and agreed by such bank) in consultation with the
Borrower.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, at least two Lenders holding, in the
aggregate, more than 50% of the unused Commitments and aggregate outstanding
principal amount of Advances at such time; provided that the Commitment of, and
the Advances held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of the Borrower (or other executive officer
of the Borrower performing similar functions) or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of Embargoed Person.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any

 

19

--------------------------------------------------------------------------------


 

ERISA Affiliate or (b) was so maintained and in respect of which the Borrower or
any ERISA Affiliate could reasonably have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Ticking Fee Letter” means that certain fee letter, dated as of the date hereof,
among Bank of America, N.A., JPMorgan Chase Bank, N.A. and the Borrower, as it
may be amended, supplement or otherwise modified from time to time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of the Advances.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA

 

20

--------------------------------------------------------------------------------


 

Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.

 

Section 1.02.                          Computation of Time Periods.  In this
Agreement, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the word
“through” means “through and including” and each of the words “to” and “until”
mean “to but excluding”.

 

Section 1.03.                          Accounting Terms.  Except as otherwise
expressly provided herein, all accounting terms not specifically defined herein
shall be construed in accordance with, and all financial data (including
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, generally accepted accounting principles
as in effect in the United States from time to time (“GAAP”) (it being agreed
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of a member of the Consolidated Group at “fair value”,
as defined therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof). If at any time any change in GAAP would
affect the calculation of any covenant set forth herein and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

 

Section 1.04.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as

 

21

--------------------------------------------------------------------------------


 

referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereto.

 

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.                          The Advances.  Each Lender severally and
not jointly agrees, on the terms and conditions hereinafter set forth, to make
Advances on the Closing Date to the Borrower in an amount equal to (or, to the
extent so requested by the Borrower in its Notice of Borrowing, less than) such
Lender’s Commitment immediately prior to the making of the Advance.  Each
Lender’s Commitment shall expire upon the making of the Advances on the Closing
Date. The Borrower may prepay Advances pursuant to Section 2.09, provided that
Advances may not be reborrowed once repaid.

 

Section 2.02.                          Making the Advances.  (a)  Each Borrowing
shall be made on notice by the Borrower, given not later than (x) 9:00
A.M. (Chicago time) on the second Business Day prior to the Closing Date (or, at
such later time as the Administrative Agent, in its reasonable discretion, may
agree to) in the case of a Borrowing consisting of Eurocurrency Rate Advances or
(y) 9:00 A.M. (Chicago time) on the Closing Date in the case of a Borrowing
consisting of Base Rate Advances, to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier or other electronic
communication. The notice of a Borrowing (the “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing, including by telecopier (or other
electronic communication) in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing (which shall be a
Business Day), (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, (iv) initial Interest Period for such Advance, if such
Borrowing is to consist of Eurocurrency Rate Advances, and (v) account or
accounts in which the proceeds of the Borrowing should be credited.  Each Lender
shall, before 10:00 A.M. (Chicago time) on the Closing Date make available for
the account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Office, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article 3, the Administrative Agent will make such funds available to the
Borrower in immediately available funds to the account or accounts specified by
the Borrower to the Administrative Agent in the Notice of Borrowing relating to
the applicable Borrowing.

 

(b)          Anything in Section 2.02(a) to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances if the obligation of
the Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

 

22

--------------------------------------------------------------------------------


 

(c)           The Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any reasonable loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the Closing Date
the applicable conditions set forth in Article 3, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)          Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the Closing Date in accordance
with Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that any Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to pay or to repay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is paid
or repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount and (ii) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender shall pay to the Administrative Agent such corresponding
principal amount, such amount so paid shall constitute such Lender’s Advance as
part of such Borrowing for all purposes of this Agreement. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the Closing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the Closing Date.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Advance to be made by such Lender as provided herein, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to such Borrowing are not satisfied or waived in accordance with the
terms hereof, the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

Section 2.03.                          Fees.  The Borrower shall pay to the
Administrative Agent and each Arranger for their respective accounts (or that of
their applicable Affiliate) such fees as may from time to time be agreed between
the Borrower and the Administrative Agent and/or such Arranger, including
pursuant to the Ticking Fee Letter and the Administrative Agent Fee Letter.

 

Section 2.04.                          Termination or Reduction of the
Commitments.  (a) Ratable Reduction or Termination. The Borrower shall have the
right, upon at least three Business Days’ notice (or, if later, upon notice
provided substantially concurrently with the delivery of a Notice of Borrowing
pursuant to Section 2.02(a)(x)) to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the unused portions of Commitments
of the Lenders; provided that each partial reduction shall be in an aggregate
amount of not less than $50,000,000 and an integral multiple of $5,000,000 in
excess thereof; provided further that any such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied; provided further that, for
the avoidance of doubt and for purposes of the Ticking Fee Letter, the
Commitments shall, if not yet drawn upon, expire and terminate at 11:59
p.m. (Chicago time) on June 30, 2018.

 

(b)                        Defaulting Lender Commitment Reductions.  The
Borrower may terminate the unused amount of the Commitments of any Lender that
is a Defaulting Lender upon not less than three Business Days’ prior notice to
the Administrative Agent (which shall promptly notify the Lenders thereof), it
being understood that notwithstanding such Commitment termination, the
provisions of Section 2.17(c) will continue to apply to all amounts thereafter
paid by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

Section 2.05.                          Repayment of Advances.  The Borrower
shall repay on the Maturity Date to the Administrative Agent for the ratable
account of the Lenders the aggregate principal amount of all Advances made to
the Borrower outstanding on such date.

 

Section 2.06.                          Interest on Advances.  (a)  Scheduled
Interest.  The Borrower shall pay interest on the unpaid principal amount of
each Advance made to it from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears

 

24

--------------------------------------------------------------------------------


 

quarterly on the last Business Day of each March,  June,  September and 
December,  during  such periods and on the date the Advances are paid in full.

 

(ii)                                  Eurocurrency Rate Advances.  During such
periods as such Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance, and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)                        Default Interest. Upon the occurrence and during the
continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
the Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) amounts that are
overdue, payable in arrears on the dates referred to in Section 2.06(a)(i) or
2.06(a)(ii), at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such overdue amount pursuant to
Section 2.06(a)(i) or 2.06(a)(ii) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
Section 2.06(a)(i), provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.

 

(c)                         Additional Interest on Eurocurrency Rate Advances. 
The Borrower shall pay to each Lender, so long as and to the extent such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Advance of such Lender made to the Borrower that
is a Eurocurrency Rate Advance, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (a) the Eurocurrency Rate for the
applicable Interest Period for such Advance from (b) the rate obtained by
dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such Lender
shall as soon as practicable provide notice to the Administrative Agent and the
Borrower of any such additional interest arising in connection with such
Advance, which notice shall be conclusive and binding, absent demonstrable
error.

 

Section 2.07.                          Interest Rate Determination.  (a)  The
Administrative Agent shall give prompt notice to the Borrower and the Lenders of
the applicable interest rate

 

25

--------------------------------------------------------------------------------


 

determined by the Administrative Agent for purposes of Section 2.06(a)(i) or
Section 2.06(a)(i)(ii).

 

(b)                        If, with respect to any Eurocurrency Rate Advances,
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
(ii) the Required Lenders notify the Administrative Agent that the Eurocurrency
Rate for any Interest Period for such Advances will not adequately and fairly
reflect the cost to the Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either, (w) prepay such Advances or (x) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended, until (in
the case of the foregoing clause (i)) a LIBOR Successor Rate is implemented in
accordance with clause (e) below or (in the case of the foregoing clauses (i) or
(ii)) the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.

 

(c)                         If the Borrower shall fail to select the duration of
any Interest Period for any Eurocurrency Rate Advances made to the Borrower in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Administrative Agent will forthwith so notify the Borrower
and the Lenders and such Eurocurrency Rate Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

 

(d)                        Upon the occurrence and during the continuance of any
Event of Default, (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor be Converted into a Base
Rate Advance (unless the Required Lenders otherwise consent) and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.

 

(e)                         Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be made by notice to the Borrower and conclusive
absent manifest error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined
that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary;

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public

 

26

--------------------------------------------------------------------------------


 

statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)                               syndicated loans being executed in the U.S.
at the time, or that include language similar to that contained in this Section,
are generally being executed or amended (as applicable) to incorporate or adopt
a new benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have (with the consent of the Borrower) posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Advance  shall be suspended (to the extent of the affected
Eurocurrency Rate Advance or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, Conversion to or continuation of Eurocurrency Rate Advances (to
the extent of the affected Eurocurrency Rate Advances or Interest Periods) or,
failing that, will be deemed to have Converted such request into a request for
Base Rate Advances (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall LIBOR Successor Rate be less than zero for
purposes of this Agreement.

 

Section 2.08.                          Optional Conversion of Advances.  The
Borrower may on any Business Day, upon notice given to the Administrative Agent
not later than 10:00 A.M. (Chicago time) on the third Business Day prior to the
date of the proposed Conversion (or in the case of a Conversion into Base Rate
Advances, the Business Day prior), and subject to the provisions of Sections
2.07 and 2.11, Convert all Advances made to the Borrower of one Type comprising
the same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency

 

27

--------------------------------------------------------------------------------


 

Rate Advances, any Conversion of Base Rate Advances into Eurocurrency Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.01 and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion (which shall be a Business Day), (ii) the Advances to be
Converted, and if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

Section 2.09.                          Optional Prepayments of Advances.  The
Borrower may, upon written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the proposed prepayment, given
not later than 10:00 A.M. (Chicago time) on the date (which date shall be a
Business Day) of such proposed prepayment, in the case of a Borrowing consisting
of Base Rate Advances, and not later than 10:00 A.M. (Chicago time) at least two
Business Days prior to the date of such proposed prepayment (or, at such later
time as the Administrative Agent, in its reasonable discretion, may agree to),
in the case of a Borrowing consisting of Eurocurrency Rate Advances, and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing made to the Borrower in whole
or ratably in part, and in the case of any Eurocurrency Rate Advances, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that each partial prepayment shall be in an
aggregate principal amount of the Prepayment Minimum or a Prepayment Multiple in
excess thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made
on a date other than the last day of an Interest Period for such Eurocurrency
Rate Advance, the Borrower shall also pay any amount owing pursuant to
Section 8.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

Section 2.10.                          Increased Costs.  (a)  If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any directive, guideline or request from
any central bank or other governmental authority including, without limitation,
any agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case after the date hereof (or
with respect to any Lender (or the Administrative Agent), if later, the date on
which such Lender (or the Administrative Agent) becomes a Lender (or the
Administrative Agent)), there shall be any increase in the cost to any Lender or
the Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.10 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.13, (ii) Excluded Taxes, or (iii) Other Taxes), then the Borrower
shall from time to time, upon demand by such Lender or the Administrative Agent
(with a copy of such demand to the Administrative Agent, if applicable), pay to
the Administrative Agent for the account of such Lender (or for its own account,
if applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost.  A certificate describing such

 

28

--------------------------------------------------------------------------------


 

increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)                        If any Lender reasonably determines that compliance
with any law or regulation or any directive, guideline or request from any
central bank or other governmental authority including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case promulgated or given
after the date hereof (or with respect to any Lender, if later, the date on
which such Lender becomes a Lender), affects or would affect the amount of
capital, insurance or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital, insurance or liquidity is increased by or based upon the existence of
such Lender’s commitment to lend hereunder and other commitments of this type,
the Borrower shall, from time to time upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital, insurance or
liquidity to be allocable to the existence of such Lender’s Advances or
commitment to lend hereunder. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(c)                         Notwithstanding anything in this Section 2.10 to the
contrary, for purposes of this Section 2.10, (A) the Dodd Frank Wall Street
Reform and Consumer Protection Act and the rules and regulations issued
thereunder or in connection therewith or in implementation thereof, and (B) all
requests, rules, guidelines and directions promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III) shall be deemed to have been
enacted following the date hereof (or with respect to any Lender, if later, the
date on which such Lender becomes a Lender). Notwithstanding the foregoing in
this Section 2.10, no Lender shall demand compensation pursuant to this
Section 2.10(c) unless such Lender is making corresponding demands on similarly
situated borrowers in comparable credit facilities to which such Lender is a
party.

 

Section 2.11.                          Illegality.   Notwithstanding any other
provision of this Agreement, (a) if any Lender shall notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no

 

29

--------------------------------------------------------------------------------


 

longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and
(ii) the obligation of each Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and each Lender that the
circumstances causing such suspension no longer exist.

 

Section 2.12.                          Payments and Computations.  (a)  The
Borrower shall make each payment required to be made by it under this Agreement
not later than 11:00 A.M. (Chicago time) on the day when due to the
Administrative Agent at the applicable Administrative Agent’s Office in same day
funds. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.02(c), 2.06(c), 2.10, 2.11(a), 2.13, 2.14
or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

(b)                        The Borrower hereby authorizes each Lender, if and to
the extent payment owed to such Lender by the Borrower is not made when due
hereunder, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due, unless otherwise agreed between the
Borrower and such Lender.

 

(c)                         All computations of interest based on the Base Rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate (other than determinations of the
Base Rate made at any time by reference to the Federal Funds Rate), shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or such fees are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent demonstrable
error.

 

(d)                        Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that, if
such extension would cause payment of interest on

 

30

--------------------------------------------------------------------------------


 

or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

(e)                         Unless the Administrative Agent shall have received
written notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

Section 2.13.                          Taxes.  (a)  Any and all payments by or
on behalf of the Borrower under any Loan Document shall be made, in accordance
with Section 2.12, free and clear of and without deduction for any and all
present or future Taxes, including levies, imposts, deductions, charges and
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, (i) taxes imposed on (or measured by) its overall
net income (however denominated), franchise taxes, and branch profits taxes, in
each case only to the extent imposed by the jurisdiction under the laws of which
such Lender or such Agent, as the case may be, is organized or any political
subdivision thereof, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or as a result of a present or
former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any branch profits Taxes imposed
by the United States, (iii) backup withholding Tax imposed by the United States
on payments by the Borrower to any Lender, (iv) any Tax that is imposed by the
United States by reason of such recipient’s failure to comply with
Section 2.13(f), and (v) any taxes imposed under FATCA, including as a result of
such recipient’s failure to comply with Section 2.13(f)(iii) (all such excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments under any Loan Document being hereinafter referred to as
“Excluded Taxes”). If the Borrower shall be required by applicable law to deduct
any Taxes from or in respect of any sum payable under any Loan Document to any
Lender or any Agent, (A) the Borrower shall make such deductions and (B) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If the Borrower shall be
required by applicable law to deduct any Taxes other than Excluded Taxes from or
in respect of any sum payable under any Loan Document to any Lender or any
Agent, the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such

 

31

--------------------------------------------------------------------------------


 

Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.

 

(b)                        In addition, without duplication of any other
obligation set forth in this  Section 2.13, the Borrower agrees to pay any
present or future stamp and documentary Taxes and any other excise or property
Taxes, charges or similar levies that arise from any payment made by it under
any Loan Document or from the execution, delivery or registration of, or
performance under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”), except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office.

 

(c)                         Without duplication of any other obligation set
forth in this Section 2.13, the Borrower shall indemnify each Lender and each
Agent for the full amount of Taxes (other than Excluded Taxes) and Other Taxes
(except to the extent such Other Taxes are Other Connection Taxes imposed solely
as a result of an assignment or the designation of a new Applicable Lending
Office) imposed on or paid by such Lender or such Agent, as the case may be, in
respect of Advances made to the Borrower and any liability (including, without
limitation, penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or such Agent, as the case may be, makes written demand therefor.

 

(d)                        Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.07(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

(e)                         Within 30 days after the date of any payment of
Taxes or Other Taxes for which the Borrower is responsible under this 
Section 2.13, the Borrower shall furnish to the Administrative Agent, at its
address as specified pursuant to Section 8.02, the original or a certified copy
of a receipt evidencing payment thereof.

 

(f)                          (i)                                             
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed

 

32

--------------------------------------------------------------------------------


 

documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.13(f)(iii) below) or the documentation set forth in
Section 2.13(f)(ii) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, any Foreign Lender, if it is legally entitled to do so, shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(A)                                        executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party;

 

(B)                                        executed originals of IRS
Form W-8ECI;

 

(C)                                        in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (1) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of either Borrower within the meaning of section
881(c)(3) (B) of the Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (2) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or

 

(D)                                        to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest
certificate in compliance with Section 2.13(f)(ii)(C)(1), IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate in compliance with Section 2.13(f)(ii)(C)(1) on
behalf of such partner or partners.

 

33

--------------------------------------------------------------------------------


 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause 2.13(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                         In the event that an additional payment is made
under Section 2.13(a) or 2.13(c) for the account of any Lender and such Lender,
in its sole discretion exercised in good faith, determines that it has
irrevocably received a refund of any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such refund, pay
to the Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.13(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)                        Each party’s obligations under this Section 2.13
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or

 

34

--------------------------------------------------------------------------------


 

the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)                            For purposes of this Section 2.13, the term
“applicable law” includes FATCA.

 

Section 2.14.                          Sharing of Payments, Etc.  Subject to
Section 2.17 in the case of a Defaulting Lender, if any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.02(c), Section 2.06(c), Section 2.10, 2.11(a), or 8.04(c))
in excess of its ratable share of payments on account of the Advances obtained
by all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The provisions of this
Section 2.14 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

Section 2.15.                          Use of Proceeds.  The proceeds of the
Advances shall be available, and the Borrower agrees that it shall apply such
proceeds, for general corporate purposes of the Borrower and its Subsidiaries,
including to finance the repayment of indebtedness and share repurchases and to
pay fees and expenses incurred in connection therewith and with the
Transactions.

 

Section 2.16.                          Evidence of Debt.  (a) The Register
maintained by the Administrative Agent pursuant to Section 8.07(d) shall include
(i) the date and amount of each Borrowing made hereunder by the Borrower, the
Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.

 

35

--------------------------------------------------------------------------------


 

(b)                        Entries made reasonably and in good faith by the
Administrative Agent in the Register pursuant to subsection (a) above shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to each Lender under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of the Borrower under this Agreement.

 

Section 2.17.                          Defaulting Lenders.  (a) Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender (it being understood that the determination of
whether a Lender is no longer a Defaulting Lender shall be made as described in
Section 2.17(b)):

 

(i)                                     to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(ii)                                  the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 8.07.

 

(b)                        If the Borrower and the Administrative Agent agree in
writing in their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)                         Any payment of principal, interest, fees or other
amounts received by the Administrative Agent hereunder for the account of such
Defaulting Lender (whether

 

36

--------------------------------------------------------------------------------


 

voluntary or mandatory, at maturity, pursuant to Section 6.01 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.05 shall be applied at such time or times as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as reasonably determined by the Administrative Agent; third, as the
Borrower may request, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or otherwise
pursuant to this Section 2.17(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

Section 2.18.                          Mitigation.  (a) Each Lender shall
promptly notify the Borrower and the Administrative Agent of any event of which
it has knowledge that will result in, and will use reasonable commercial efforts
available to it (and not, in such Lender’s good faith judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Borrower to pay any amount pursuant to Section 2.10 or 2.13 or (ii) the
occurrence of any circumstance described in Section 2.11 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Borrower and the Administrative Agent). In furtherance of the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Borrower of) any event described in clause (i) or
(ii) of the preceding sentence and such designation will not, in such Lender’s
good faith judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrower of any event or
circumstance which will entitle such Lender to compensation pursuant to
Section 2.10 within 180 days after such Lender obtains knowledge of such event
or circumstance, then such Lender shall not be entitled to compensation from the
Borrower for any amount arising prior to the date which is 180 days before the
date on which such Lender notifies the Borrower of such event or circumstance.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 3
CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01.                          Conditions Precedent to Effective Date. 
This Agreement shall become effective on and as of the first date on which the
following conditions precedent have been satisfied (or waived in accordance with
Section 8.01):

 

(a)                        The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement and
the other Loan Documents signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)                        All fees and other amounts then due and payable by
the Consolidated Group to the Administrative Agent, the Arranger and the Lenders
under the Loan Documents or pursuant to any fee or similar letters relating to
the Loan Documents shall be paid, to the extent invoiced by the relevant person
at least one Business Day prior to the Effective Date and to the extent such
amounts are payable on or prior to the Effective Date.

 

(c)                         The Administrative Agent shall have received on or
before the Effective Date, each dated on or, as applicable, prior to such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing body of the Borrower
authorizing the Transactions and such Person to enter into and perform its
obligations under the Loan Documents to which it is a party;

 

(ii)                                  A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of organization of the Borrower;

 

(iii)                               A customary certificate of the Borrower
certifying the names and true signatures of its officers authorized to sign this
Agreement and the other documents to be delivered by it hereunder; and

 

(iv)                              A favorable opinion letter of Wachtell,
Lipton, Rosen & Katz in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                        The Administrative Agent shall have received, at
least 3 Business Days prior to the Effective Date, so long as requested no less
than 10 Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case relating to the Borrower.

 

(e)                         Since December 31, 2017, except to the extent
disclosed in any Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
Current Report on Form 8-K,

 

38

--------------------------------------------------------------------------------


 

in each case filed by the Borrower with the Securities and Exchange Commission
after such date and on or prior to the Effective Date, there shall not have
occurred any event or condition that has had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 8.01), and such notice shall be
conclusive and binding.

 

Section 3.02.                          Conditions Precedent to Closing Date. 
The obligation of each Lender to make an Advance on the Closing Date is subject
to the satisfaction (or waiver in accordance with Section 8.01) of solely the
following conditions:

 

(a)                        The Effective Date shall have occurred.

 

(b)                        On the Closing Date, (x) no Default is continuing or
would result from the proposed Borrowing and (y) each of the representations and
warranties set forth in Section 4.01 (other than the representations and
warranties set forth in Section 4.01(f)) are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as of the Closing Date, except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date.

 

(c)                         All fees and other amounts due and payable by the
Borrower and its Subsidiaries to the Arranger, the Administrative Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced at least
one Business Day prior to the Closing Date by the relevant person and to the
extent such amounts are payable on or prior to the Closing Date.

 

(d)                        The Administrative Agent shall have received the
Notice of Borrowing in accordance with Section 2.02.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                          Representations and Warranties.  The
Borrower represents and warrants on the Effective Date and the Closing Date (it
being understood the conditions to the Effective Date are solely those set out
in Section 3.01 and the conditions to the obligation of each Lender to make an
Advance on the Closing Date are solely those set out in Section 3.02) as
follows:

 

(a)                        The Borrower is duly organized, validly existing and
in good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

(b)                        The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party
(i) are within the Borrower’s organizational powers, (ii) have been duly
authorized by all necessary organizational action, (iii) do not contravene
(A) the Borrower’s charter or by-laws or other organizational documents or
(B) any law, regulation or contractual restriction binding on or affecting the
Borrower and (iv) will not result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of the Consolidated Group
(other than Liens created or required to be created pursuant to the terms
hereof), except, in the case of clause (iii)(B) and (iv), as would not be
reasonably expected to have a Material Adverse Effect.

 

(c)                         No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated hereby.

 

(d)                        This Agreement and the other Loan Documents have been
duly executed and delivered by the Borrower. This Agreement and the other Loan
Documents are legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except as affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(e)                         Each of the Previously Delivered Financial
Statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, except as may be indicated in the notes thereto and subject to
year-end audit adjustments and the absence of footnotes in the case of unaudited
financial statements.

 

(f)                          As of the Effective Date, there is no action, suit,
investigation, litigation or proceeding (including, without limitation, any
Environmental Action), affecting the Consolidated Group pending or, to the
knowledge of the Borrower, threatened before any court, governmental agency or
arbitrator that would reasonably be expected to be

 

40

--------------------------------------------------------------------------------


 

adversely determined, and if so determined, (i) would reasonably be expected to
have a material adverse effect on the financial condition or results of
operations of the Consolidated Group taken as a whole (other than the litigation
set forth on Schedule 4.01(f) attached hereto) or (ii) would adversely affect
the legality, validity and enforceability of any material provision of this
Agreement in any material respect.

 

(g)                         Following application of the proceeds of each
Advance, not more than 25 percent of the value of the assets of the Borrower and
of the Consolidated Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be Margin Stock.

 

(h)                        All written information (other than the Projections)
concerning the Borrower and its Subsidiaries and the transactions contemplated
hereby or otherwise prepared by the Borrower and its Subsidiaries and furnished
by such Persons to the Agents or the Lenders prior to the Effective Date in
connection with the negotiation of this Agreement when taken as a whole, was
true and correct in all material respects as of the date when furnished by such
Person to the Agents or the Lenders and did not, taken as a whole, when so
furnished contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made. The Projections and
estimates and information of a general economic nature prepared by the Borrower
or its Subsidiaries and that have been furnished by such Person to any Lenders
or the Administrative Agent prior to the Effective Date in connection with the
transactions contemplated hereby were prepared in good faith based upon
assumptions believed by such Person to be reasonable as of the date of such
Projections (it being understood that actual results may vary materially from
the Projections).

 

(i)                            (i) No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan which would reasonably be expected to
have a Material Adverse Effect and (ii) as of the Closing Date, the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Commitments or the Advances.

 

(j)                           As of the last annual actuarial valuation date
prior to the Effective Date, the AbbVie Pension Plan was not in at-risk status
(as defined in Section 430(i)(4) of the Internal Revenue Code) and no other Plan
was in at-risk status (as defined in Section 430(i)(4) of the Internal Revenue
Code), and since such annual actuarial valuation date there has been no material
adverse change in the funding status of any Plan that would reasonably be
expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)                        Neither the Borrower nor any ERISA Affiliate (i) is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
or has incurred any such Withdrawal Liability that has not been satisfied in
full or (ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or

 

41

--------------------------------------------------------------------------------


 

“critical’ status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA), and no such Multiemployer Plan is reasonably
expected to be insolvent or in “endangered” or “critical” status.

 

(l)                            (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without any ongoing obligations
or costs except to the extent that such non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
and (iii) no circumstances exist that would be reasonably expected to (A) form
the basis of an Environmental Action against a member of the Consolidated Group
or any of its properties that, either individually or in the aggregate, would
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law that, either individually or in the aggregate, would have a
Material Adverse Effect.

 

(m)                    (i) None of the properties currently or formerly owned or
operated by a member of the Consolidated Group is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or,
to the best knowledge of the Borrower, is adjacent to any such property other
than such properties of a member of the Consolidated Group that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) there are no, and never have been any, underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
of on any property currently owned or operated by any member of the Consolidated
Group or, to the best knowledge of the Borrower, on any property formerly owned
or operated by a member of the Consolidated Group that, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)                        No member of the Consolidated Group is undertaking,
and no member of the Consolidated Group has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated

 

42

--------------------------------------------------------------------------------


 

by a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(o)                        No member of the Consolidated Group is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” (each as defined in the Investment Company Act of
1940, as amended). Neither the making of any Advances nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(p)                        The Advances and all related obligations of the
Borrower under this Agreement rank pari passu with all other unsecured
obligations of the Borrower that are not, by their terms, expressly subordinate
to the obligations of the Borrower hereunder.

 

(q)                        The proceeds of the Advances will be used in
accordance with Section 2.15.

 

(r)                           No member of the Consolidated Group or any of
their respective officers or directors (a) have violated or is in violation of,
in any material respects, or has engaged in any conduct or dealings that would
be sanctionable under any applicable material anti-money laundering law or any
Sanctions or (b) is an Embargoed Person; provided that if any member of the
Consolidated Group (other than the Borrower) becomes an Embargoed Person
pursuant to clause (b)(iii) of the definition thereof as a result of a country
or territory becoming subject to any applicable Sanctions program after the
Effective Date, such Person shall not be an Embargoed Person so long as (x) the
Borrower is taking reasonable steps to either obtain an appropriate license for
transacting business in such country or territory or to cause such Person to no
longer reside, be organized or chartered or have a place of business in such
country or territory and (y) such Person’s residing, being organized or
chartered or having a place of business in such country or territory would not
be reasonably expected to have a Material Adverse Effect. The Consolidated Group
have adopted and maintain policies and procedures designed to ensure compliance
and are reasonably expected to continue to ensure compliance with Sanctions.

 

(s)                          No member of the Consolidated Group is in
violation, in any material respects, of any applicable law, relating to
anti-corruption (including the FCPA and the United Kingdom Bribery Act of 2010)
(“Anti-Corruption Laws”) or counter-terrorism (including United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2011, the USA
PATRIOT ACT, the United Kingdom Terrorism Act of 2000, the United Kingdom
Anti-Terrorism, Crime and Security Act of 2011, the United Kingdom Terrorism
(United Nations Measures) Order of 2006, the United Kingdom Terrorism (United
Nations Measures) Order of 2009 and the United Kingdom Terrorist Asset-Freezing
etc. Act of 2010). The Consolidated Group have adopted and maintain policies and
procedures designed to ensure compliance and are reasonably expected to continue
to ensure compliance with Anti-Corruption Laws.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 5
COVENANTS

 

Section 5.01.                          Affirmative Covenants.  So long as any
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will:

 

(a)                        Compliance with Laws, Etc.  Comply, and cause each
member of the Consolidated Group to comply, with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws), except to the extent that the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                        Payment of Taxes, Etc.  Pay and discharge, or cause
to be paid and discharged, before the same shall become delinquent, all taxes,
assessments and governmental charges levied or imposed upon a member of the
Consolidated Group or upon the income, profits or property of a member of the
Consolidated Group, in each case except to the extent that (i) the amount,
applicability or validity thereof is being contested in good faith and by proper
proceedings or (ii) the failure to pay such taxes, assessments and charges,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                         Maintenance of Insurance.  Maintain, and cause each
member of the Consolidated Group to maintain, insurance with responsible and
reputable insurance companies or associations (or pursuant to self-insurance
arrangements) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any member of the Consolidated Group operates.

 

(d)                        Preservation of Existence, Etc.  Do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
(i) existence and (ii) rights (charter and statutory) and franchises; provided,
however, that the Borrower may consummate any merger or consolidation permitted
under Section 5.02(b); and provided further that the Borrower shall not be
required to preserve any such right or franchise if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Lenders.

 

(e)                         Visitation Rights.  At any reasonable time and from
time to time during normal business hours (but not more than once annually if no
Event of Default has occurred and is continuing), upon reasonable notice to the
Borrower, permit the Administrative Agent or any of the Lenders, or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower.

 

44

--------------------------------------------------------------------------------


 

(f)                          Keeping of Books.  Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Consolidated Group sufficient to permit the preparation of
financial statements in accordance with GAAP.

 

(g)                         Maintenance of Properties, Etc.  Cause all of its
properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(h)                        Transactions with Affiliates.  Conduct, and cause
each member of the Consolidated Group to conduct, all material transactions
otherwise permitted under this Agreement with any of their Affiliates (excluding
the members of the Consolidated Group) on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the provisions of this Section 5.01(h) shall not apply to the following:

 

(i)            the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)           payment of, or other consideration in respect of, compensation
to, the making of loans to and payment of fees and expenses of and indemnities
to officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)          transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)          transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and in a manner consistent with past practices;

 

(v)           transactions ancillary to or in connection with the Transactions;

 

45

--------------------------------------------------------------------------------


 

(vi)          transactions approved by a majority of Disinterested Directors of
the Borrower or of the relevant member of the Consolidated Group in good faith;
or any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)         Reporting Requirements.  Furnish to the Administrative Agent for
further distribution to the Lenders:

 

(i)            as soon as available and in any event within 50 days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of earnings and cash flows of the
Consolidated Group for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 

(ii)           as soon as available and in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Consolidated Group, containing a Consolidated balance sheet of
the Consolidated Group as of the end of such fiscal year and Consolidated
statements of earnings and cash flows of the Consolidated Group for such fiscal
year, in each case accompanied by an unqualified opinion or an opinion
reasonably acceptable to the Required Lenders by Ernst & Young LLP or other
independent public accountants of recognized national standing;

 

(iii)          simultaneously with each delivery of the financial statements
referred to in subclauses (i) and (ii) of this Section 5.01(i), a certificate of
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Borrower to
cure such Default or Event of Default), including, if such covenant is tested at
such time, setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;

 

(iv)          as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement

 

46

--------------------------------------------------------------------------------


 

of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)           promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders, in their capacity
as such, and copies of all reports and registration statements that members of
the Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange;

 

(vi)          promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(ii); and

 

(vii)         such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

(j)                           Sanctions and FCPA.  The Borrower shall ensure and
shall cause each member of the Consolidated Group to ensure, and, to their
knowledge, their respective officers, employees, directors and agents (in their
capacity as officers, employees, directors or agents, respectively, of the
Borrower or another member of the Consolidated Group), shall ensure, that the
proceeds of any Advances shall not be used by such Persons (i) to fund any
activities or business of or with any Embargoed Person, or in any country or
territory, that at the time of such funding is the target of any Sanctions,
(ii) in any other manner that would result in a violation of any Sanctions by
the Agents, Lenders, the Borrower or any member of the Consolidated Group or
(iii) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such availability).
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its respective Affiliates, or the respective securities of any of the foregoing,
and who may be engaged

 

47

--------------------------------------------------------------------------------


 

in investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC”; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in
Section 8.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designed “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

Section 5.02.                          Negative Covenants.  So long as any
Advance shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will not:

 

(a)                        Liens, Etc.  Incur, issue, assume or guarantee, or
permit any Domestic Subsidiary to incur, issue, assume or guaranty, at any time,
any Borrowed Debt secured by a Lien on any Principal Domestic Property of the
Borrower or any Domestic Subsidiary, or any shares of stock or Borrowed Debt of
any Domestic Subsidiary (other than Margin Stock), without effectively providing
that the Advances outstanding at such time (together with, if the Borrower shall
so determine, any other Borrowed Debt of the Borrower or such Domestic
Subsidiary existing  at  such  time  or thereafter created that is not
subordinate to the Advances) shall be secured equally and ratably with (or prior
to) such secured Borrowed Debt, so long as such secured Borrowed Debt shall be
so secured, unless, after giving effect thereto, the aggregate amount of all
such secured Borrowed Debt would not exceed 15% of Consolidated Net Assets;
provided, however, that this Section 5.02(a) shall not apply to, and there shall
be excluded from secured Borrowed Debt in any computation under this
Section 5.02(a), Borrowed Debt secured by:

 

(i)            Liens on property of, or on any shares of stock or Borrowed Debt
of, any Person existing at the time such Person becomes a Domestic Subsidiary;

 

(ii)           Liens in favor of the Borrower or any Domestic Subsidiary;

 

(iii)          Liens on property of the Borrower or any Domestic Subsidiary in
favor of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof, or in favor of any other country, or any political subdivision thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or statute;

 

(iv)          Liens on property, shares of stock or Borrowed Debt existing at
the time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
or construction or improvement cost thereof or to secure any Debt incurred prior
to,

 

48

--------------------------------------------------------------------------------


 

at the time of, or within 180 days after, the acquisition of such property or
shares or Borrowed Debt or the completion of any such construction or
improvement for the purpose of financing all or any part of the purchase price
or construction or improvement cost thereof;

 

(v)           Liens existing on the Effective Date;

 

(vi)          Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(vii)         survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Domestic Subsidiary; and

 

(viii)        any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Borrowed Debt secured
by any Lien referred to in subclauses (i) through (vii) of this Section 5.02(a);
provided, that (i) such extension renewal or replacement Lien shall be limited
to all or a part of the same property, shares of stock or Debt that secured the
Lien extended, renewed or replaced (plus improvements on such property) and
(ii) the Borrowed Debt secured by such Lien at such time is not increased.

 

(b)                        Mergers, Etc.  Merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (other than
Margin Stock) (whether now owned or hereafter acquired) to, any Person, or
permit any member of the Consolidated Group to do so, except that:

 

(i)            any member of (x) the Consolidated Group other than the Borrower
may merge or consolidate with or into, or (y) the Consolidated Group may dispose
of assets to, in each case, any other member of the Consolidated Group;

 

(ii)           the Borrower may merge with any other Person so long as (A) the
Borrower is the surviving entity or (B) the surviving entity shall succeed, by
agreement reasonably satisfactory in form and substance to the Required Lenders,
to all of the businesses and operations of the Borrower and shall assume all of
the rights and obligations of the Borrower under this Agreement and the other
Loan Documents;

 

(iii)          any member of the Consolidated Group (other than the Borrower)
may merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the

 

49

--------------------------------------------------------------------------------


 

consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition is at least equal to the fair market value
of such assets and (B) no Material Adverse Effect would reasonably be expected
to result from such merger, consolidation, conveyance, transfer, lease or other
disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)                         Accounting Changes.  Change the Borrower’s fiscal
year-end from December 31 of each calendar year.

 

(d)                        Change in Nature of Business.  Make any material
change in the nature of the business of the Consolidated Group, taken as a
whole, from that carried out by the Borrower and its Subsidiaries on the
Effective Date; it being understood that this Section 5.02(d) shall not prohibit
members of the Consolidated Group from conducting any business or business
activities incidental or related to such business as carried on as of the
Effective Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

Section 5.03.                          Financial Covenant.  Beginning on the
last day of the first full fiscal quarter ending after the Closing Date and on
the last day of each fiscal quarter ending thereafter, the Borrower will not
permit, as of the last day of any such fiscal quarter, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA of the
Borrower for the four consecutive fiscal quarter period ending as of such date
to exceed 3.75:1.00.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Section 6.01.                          Events of Default.  If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)                        The Borrower shall fail (i) to pay any principal of
any Advance when the same becomes due and payable or (ii) to pay any interest on
any Advance or make any payment of fees or other amounts payable under this
Agreement within five Business Days after the same becomes due and payable; or

 

(b)                        Any representation or warranty made by the Borrower
herein or in any other Loan Document or by the Borrower (or any of its officers
or directors) in connection with this Agreement or in any certificate or other
document furnished pursuant to or in connection with this Agreement, if any, in
each case shall prove to have been incorrect in any material respect when made
or deemed made; or

 

(c)                         (i) The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(d)(i), 5.01(h)(iv),
5.02(a), 5.02(b), 5.02(d) or 5.03 or (ii) the Borrower shall fail to perform or
observe any term, covenant or

 

50

--------------------------------------------------------------------------------


 

agreement contained in Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of
Section 5.01(i) if such failure shall remain unremedied for 10 Business Days
after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender, or (iii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement, if
any, in each case on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or

 

(d)                        The Borrower or any Significant Subsidiary shall fail
to pay any principal of or premium or interest on any Debt that is outstanding
in a principal amount, or, in the case of any Hedge Agreement, having a maximum
Agreement Value, of at least $200,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Significant Subsidiary, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or the Borrower shall default in its
obligations under any agreement or instrument relating to any such Debt (other
than any such default arising solely out of the violation by the Borrower of any
covenant or agreement in any way restricting the Borrower’s right or ability to
sell, pledge or otherwise dispose of Margin Stock), which default shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or

 

(e)                         The Borrower or any Significant Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any Significant Subsidiary seeking to adjudicate it as bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any Significant Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this Section 6.01(e); or

 

(f)                          Any one or more judgments or orders for the payment
of money in excess of $200,000,000 shall be rendered against a member of the
Consolidated Group and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) within 60 days
after the entry, issue, or levy thereof, such judgment or order has not been
paid or discharged or stayed pending appeal, or, after the expiration of any
such stay, such judgment or order has not been paid or discharged;  provided,
however, that, for purposes of determining whether an Event of Default has
occurred under this Section 6.01(f), the amount of any such judgment or order
shall be reduced to the extent that (A) such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and

 

51

--------------------------------------------------------------------------------


 

(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, such
judgment or order; or

 

(g)                         (i) Any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing 50% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis); or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, a majority of the members of the board of directors of the Borrower
shall not be Continuing Directors; or

 

(h)                        One or more of the following shall have occurred or
is reasonably expected to occur, which in each case would reasonably be expected
to result in a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer
Plan; or (iii) the insolvency, being in “endangered” or “critical” status or
termination of a Multiemployer Plan; or

 

(i)                            This Agreement shall cease to be valid and
enforceable against the Borrower (except to the extent it is terminated in
accordance with its terms) or the Borrower shall so assert in writing;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default under Section 6.01(e), the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE 7
THE AGENTS

 

Section 7.01.                          Authorization and Action.  Each Lender
hereby irrevocably appoints Bank of America, N.A. (or an Affiliate thereof
designated by it) to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are

 

52

--------------------------------------------------------------------------------


 

reasonably incidental thereto. The provisions of this Article 7 (other than
(x) Section 7.10, to the extent set forth therein  and (y) the third sentence of
Section 7.04) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions (other than the third sentence of Section 7.04).

 

Section 7.02.                          Administrative Agent Individually.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity as a Lender. Such Person and its Affiliates
may accept deposits from, own securities of, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any member of the Consolidated Group or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

Section 7.03.                          Duties of Administrative Agent;
Exculpatory Provisions.  (a) The Administrative Agent’s duties hereunder and
under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in any other Loan Document); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(b)                        The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.01 or Section 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)                         Neither the Administrative Agent nor any other Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this

 

53

--------------------------------------------------------------------------------


 

Agreement and any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 3 or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(d)                        Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its Related Parties to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender, and each Lender confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

Section 7.04.                          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the Effective Date, the making of any
Advance or the Closing Date that by its terms must be fulfilled to the
satisfaction of a Lender, each Lender shall be deemed to have consented to,
approved or accepted such condition unless (i) an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the occurrence of the Effective
Date, the making of such Advance or the Closing Date, as applicable, and (ii) in
the case of a condition to the making of an Advance, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 7.05.                          Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents

 

54

--------------------------------------------------------------------------------


 

were the “Administrative Agent” under this Agreement) as if set forth in full
herein with respect thereto.

 

Section 7.06.                          Resignation of Administrative Agent. 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right (with the consent of the Borrower
provided that no consent of the Borrower shall be required if an Event of
Default pursuant to Section 6.01(a) or (e) has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders (and with the consent of the Borrower, provided that no consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing), appoint a successor Administrative Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                        If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, such Person
shall automatically and without the taking of any action by any Person, be
removed as Administrative Agent on the date that is 30 days following the date
such Person became a Defaulting Lender (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”). In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                         With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the

 

55

--------------------------------------------------------------------------------


 

Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article 7 and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Section 7.07.                          Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

Section 7.08.                          Indemnification.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the Advances
made by each of them (or, if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, acting in the capacity of Administrative Agent; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by the
Borrower.

 

Section 7.09.                          Other Agents.  None of the Lenders
identified on the facing page or signature pages of this Agreement as a
“syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

56

--------------------------------------------------------------------------------


 

Section 7.10.                          ERISA.  (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower,  that at least one of the following is and
will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                        In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

 

57

--------------------------------------------------------------------------------


 

(i)            none of the Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement is capable
of evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)           no fee or other compensation is being paid directly to the Agents
or any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Advances, the Commitments or this Agreement.

 

(c)                         The Agents and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

58

--------------------------------------------------------------------------------


 

ARTICLE 8
MISCELLANEOUS

 

Section 8.01.                          Amendments, Etc.  No amendment or waiver
of any provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower and acknowledged by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing, do any
of the following:

 

(i)            waive any of the conditions specified in Sections 3.01 or 3.02
unless signed by each Lender directly and adversely affected thereby;

 

(ii)           increase or extend the Commitments of a Lender or subject a
Lender to any additional obligations, unless signed by such Lender;

 

(iii)          reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of the Borrower to pay Default Interest;

 

(iv)          postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, unless
signed by each Lender directly and adversely affected thereby;

 

(v)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder, unless signed by all Lenders; or

 

(vi)          amend this Section 8.01, unless signed by all Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

 

Section 8.02.                          Notices, Etc.  (a)  All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered, if to the Borrower or the Administrative
Agent, to the address, telecopier

 

59

--------------------------------------------------------------------------------


 

number or if applicable, electronic mail address, specified for such Person on
Schedule II; or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed or
telecopied, be effective three Business Days after being deposited in the mails,
postage prepaid, or upon confirmation of receipt (except that if electronic
confirmation of receipt is received at a time that the recipient is not open for
business, the applicable notice or communication shall be effective at the
opening of business on the next business day of the recipient), respectively,
except that notices and communications to the Administrative Agent pursuant to
Article 2, 3 or 7 shall not be effective until received by the Administrative
Agent.  Delivery by telecopier or other electronic communication of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

(b)                        Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                         THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM

 

60

--------------------------------------------------------------------------------


 

FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                        Each Lender agrees that notice to it (as provided in
the next sentence) (a “Notice”) specifying that any communication has been
posted to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender for purposes of this Agreement. Each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)                         If any notice required under this Agreement is
permitted to be made, and is made, by telephone, actions taken or omitted to be
taken in reliance thereon by the Administrative Agent or any Lender shall be
binding upon the Borrower notwithstanding any inconsistency between the notice
provided by telephone and any subsequent writing in confirmation thereof
provided to the Administrative Agent or such Lender; provided that any such
action taken or omitted to be taken by the Administrative Agent or such Lender
shall have been in good faith and in accordance with the terms of this
Agreement.

 

(f)                          With respect to notices and other communications
hereunder from the Borrower to any Lender, the Borrower shall provide such
notices and other communications to the Administrative Agent, and the
Administrative Agent shall promptly deliver such notices and other
communications to any such Lender in accordance with subsection above or
otherwise.

 

Section 8.03.                          No Waiver; Remedies.  No failure on the
part of any Lender or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall

 

61

--------------------------------------------------------------------------------


 

operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by applicable law.

 

Section 8.04.                          Costs and Expenses.  (a) The Borrower
agrees to pay, upon demand, all reasonable and documented out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement.
The Borrower further agrees to pay, upon demand, all reasonable and documented
out-of-pocket costs and expenses of the Agents and the Lenders, if any, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, but limited, in the case of fees and expenses of counsel,
to reasonable and documented fees and expenses of a single primary counsel and
an additional single local counsel in any local jurisdictions for the Agents and
the Lenders and, in the case of an actual or perceived conflict of interest
where the Administrative Agent notifies the Borrower of the existence of such
conflict, one additional counsel, in connection with the enforcement of rights
under this Agreement.

 

(b)                        The Borrower agrees to indemnify and hold harmless
each Agent and each Lender and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, penalties,
liabilities and expenses (provided, that, the Borrower’s obligations to the
Indemnified Parties in respect of fees and expenses of counsel shall be limited
to the reasonable fees and expenses of one counsel for all Indemnified Parties,
taken together (and, if reasonably necessary, one local counsel in any relevant
jurisdiction), and, solely in the case of an actual or potential conflict of
interest, of one additional counsel for all Indemnified Parties, taken together
(and, if reasonably necessary, one local counsel in any relevant jurisdiction))
(all such claims, damages, losses, penalties, liabilities and reasonable
expenses being, collectively, the “Losses”) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with (i) this Agreement, any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Consolidated Group or any Environmental Action relating in any
way to the Consolidated Group, in each case whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent Losses (A) are found
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from

 

62

--------------------------------------------------------------------------------


 

the gross negligence, bad faith or willful misconduct of such Indemnified Party
or any of its Affiliates (including any breach of its obligations under this
Agreement), (B) result from any dispute between an Indemnified Party and one or
more other Indemnified Parties (other than against an Agent acting in such a
role) or (C) result from the claims of one or more Lenders solely against one or
more other Lenders (and not claims by one or more Lenders against any Agent
acting in its capacity as such except, in the case of Losses incurred by any
Agent or any Lender as a result of such claims, to the extent such Losses are
found in a final, nonappealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Party’s gross negligence, bad faith or
willful misconduct (including any breach of its obligations under this
Agreement)) not attributable to any actions of a member of the Consolidated
Group and for which the members of the Consolidated Group otherwise have no
liability. The Borrower further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower, its Subsidiaries or any of their shareholders or creditors for or in
connection with this Agreement or any of the transactions contemplated hereby or
the actual or proposed use of the proceeds of the Advances, except to the extent
such liability is found in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement).  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Notwithstanding the foregoing, this
Section 8.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                         If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of (i) a payment or Conversion pursuant to Section 2.05, 2.07(d), 2.09 or
2.11, (ii) acceleration of the maturity of the Advances pursuant to
Section 6.01, (iii) a payment by an Eligible Assignee to any Lender other than
on the last day of the Interest Period for such Advance upon an assignment of
the rights and obligations of such Lender under this Agreement pursuant to
Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(a) or (iv) for any other reason, the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or as a
result of any inability to Convert or exchange in the case of Section 2.07 or
2.11, including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d)                        Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.10, 2.13 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder.

 

63

--------------------------------------------------------------------------------


 

Section 8.05.                          Right of Setoff.   Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement,
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application is made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 8.05 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Lender and its
Affiliates may have.

 

Section 8.06.                          Binding Effect.  This Agreement shall
become effective upon the satisfaction (or waiver in accordance with
Section 8.01) of the conditions set forth in Section 3.01 and, thereafter, shall
be binding upon and inure to the benefit of, and be enforceable by, the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall have no right
to assign its rights hereunder or any interest herein without the prior written
consent of each Lender, and any purported assignment without such consent shall
be null and void.

 

Section 8.07.                          Assignments and Participations.  (a) Each
Lender may, with the consent of the Borrower and the Administrative Agent, which
consents shall not be unreasonably withheld or delayed and, in the case of the
Borrower, (A) shall not be required while an Event of Default has occurred and
is continuing and (B) shall be deemed given if the Borrower shall not have
objected within 10 Business Days following its receipt of notice of such
assignment (and, within five days after demand by the Borrower (with a copy of
such demand to the Administrative Agent) to (i) any Defaulting Lender, (ii) any
Lender that has made a demand for payment pursuant to Section 2.10 or 2.13,
(iii) any Lender that has asserted pursuant to Section 2.07(b) or 2.11 that it
is impracticable or unlawful for such Lender to make Eurocurrency Rate Advances
or (iv) any Lender that fails to consent to an amendment or waiver hereunder for
which consent of all Lenders (or all affected Lenders) is required and as to
which the Required Lenders shall have given their consent, such Lender will),
assign to one or more Persons (other than natural persons) all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it); provided,
however, that:

 

(A)                                   such consent shall not be required in the
case of an assignment to any other Lender or an Affiliate of any Lender;
provided that notice thereof shall have been given to the Borrower and the
Administrative Agent;

 

64

--------------------------------------------------------------------------------


 

(B)                                        each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement;

 

(C)                                        except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof;

 

(D)                                        each such assignment shall be to an
Eligible Assignee;

 

(E)                                         each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower with the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that, in the
aggregate, cover all of the rights and obligations of the assigning Lender under
this Agreement;

 

(F)                                          no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section 8.07(a)), (1) (except in the case of an assignment of the type
described in clause (iv) above to the extent such Default would no longer be
continuing after giving effect to the relevant amendment or waiver) so long as a
Default shall have occurred and be continuing and (2) unless and until such
Lender shall have received one or more payments from one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, and from the
Borrower or one or more Eligible Assignees in an aggregate amount equal to all
other amounts accrued to such Lender under this Agreement (including, without
limitation, any amounts owing under Sections 2.10, 2.13 or 8.04(c)) and
(3) unless and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(G)                                        the parties to each such assignment
(other than, except in the case of a demand by the Borrower pursuant to this
Section 8.07(a), the Borrower) shall execute and deliver to the Administrative
Agent, for its

 

65

--------------------------------------------------------------------------------


 

acceptance and recording in the Register, an Assignment and Acceptance and, if
such assignment does not occur as a result of a demand by the Borrower pursuant
to this Section 8.07(a) (in which case the Borrower shall pay the fee required
by subclause (3) of this Section 8.07(a)(iv)(F)), a processing and recordation
fee of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and provided further that in the event that, in connection with a
demand by the Borrower pursuant to this Section 8.07(a), the assignor shall not
execute and deliver the relevant Assignment and Acceptance within one Business
Day of the Borrower’s request, such assignor shall be deemed to have executed
and delivered such Assignment and Acceptance. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)                        By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality,

 

(ii)                                  validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto;

 

(iii)                               such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iv)                              such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section

 

66

--------------------------------------------------------------------------------


 

4.01(e) and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance;

 

(v)                                 such assignee will, independently and
without reliance upon any Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement;

 

(vi)                              such assignee confirms that it is an Eligible
Assignee;

 

(vii)                           such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(viii)                        such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)                         Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(d)                        The Administrative Agent, acting solely for this
purpose as the agent of the Borrower, shall maintain at its address referred to
in Section 8.02(a) a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount (and stated interest) of
the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                         Each Lender may sell participations to one or more
banks or other entities (other than the Borrower or any of its Affiliates or any
natural person) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it) without the consent of the
Administrative Agent or the Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

67

--------------------------------------------------------------------------------


 

(ii)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(iii)                              such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; and

 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by the Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or any other amounts payable hereunder, in each case to the
extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                          Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant

 

68

--------------------------------------------------------------------------------


 

shall agree to preserve the confidentiality of any Information relating to the
Borrower received by it from such Lender as more fully set forth in
Section 8.08.

 

(g)                         Notwithstanding any other provision set forth in
this Agreement, any Lender may at any time create a security interest in all or
any portion of its rights under this Agreement (including, without limitation
and the Advances owing to it) to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank having jurisdiction
over such Lender.

 

Section 8.08.                          Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 8.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 8.08 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower. In addition, the Agents may disclose the existence and terms of this
Agreement and the identity of the parties hereto (including titles) to service
providers to the Agents in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

 

Section 8.09.                          For purposes of this Section 8.08,
“Information” means this Agreement and the other Loan Documents and all
information received from the Consolidated Group relating to the Consolidated
Group or any of their respective

 

69

--------------------------------------------------------------------------------


 

businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non- confidential basis prior to
disclosure by the Consolidated Group. Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Section 8.10.                          Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 8.11.                          Jurisdiction, Etc.  (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court sitting
in New York County or any federal court of the United States of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in any such New York State court or, to
the extent permitted by law, in any such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(a)                        Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(b)                        Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 8.12.                          Patriot Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

70

--------------------------------------------------------------------------------


 

Section 8.13.                          No Advisory or Fiduciary Responsibility. 
In its capacity as an Agent or a Lender, (a) no Agent or Lender has any
responsibility except as set forth herein and (b) no Agent or Lender shall be
subject to any fiduciary duties or other implied duties (to the extent permitted
by law to be waived). The Borrower agrees that it will not take any position or
bring any claim against any Agent or any Lender that is contrary to the
preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

Section 8.14.                          Waiver of Jury Trial.  Each of the
Borrower, the Administrative Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

Section 8.15.                          Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                        the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                        the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institutions, its parent undertaking or a bridge institution that may be issued
to it or otherwise conferred

 

71

--------------------------------------------------------------------------------


 

on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 8.16.                          Nonreliance.  Each of the Lenders hereby
represents that it is not relying on or looking to any Margin Stock as
collateral in the extension or maintenance of the credit provided for herein.

 

[SIGNATURE PAGES FOLLOW]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ABBVIE INC., as Borrower

 

 

 

 

 

By:

/s/ Tabetha Skarbeck

 

 

Name:

Tabetha Skarbek

 

 

Title:

Vice President and Treasurer

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Reneé Marion

 

 

Name: Reneé Marion

 

 

Title: Assistant Vice President

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Darren Merten

 

 

Name: Darren Merten

 

 

Title: Vice President

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Erik Barragan

 

 

Name: Erik Barragan

 

 

Title: Vice President

 

Signature Page to
364-Day Term Loan Credit Agreement

 

--------------------------------------------------------------------------------